DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because lines 6 and 7 contain typo error, duplication of the words “based on”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Publication Eckert et al (US 20140181556 A1) in view of Li (US Publication 2013/0097443 A1). 
Eckert discloses a method comprising:
 calculating, by a process scheduler of a computing system, an estimated idle time for a processing core based on a time degrading average of a plurality of previous actual idle times recorded [0055: a prediction unit could compute an average idle state duration based on the data shown in (A) and use that average as a basis to predict the duration of the next idle state. ][0057: Predicting the duration of the next idle state in this manner may thus give extra weight to more recent history and thus provide quicker adaptation to changing operating conditions. ][claim 4: the prediction of idle state time is based on an average idle state time of the most recent N instances of the functional unit being the idle state.];
 responsive to detecting a transition of the processing core from an idle state to an active state, recording an actual idle time of the processing core [0025, 0029: history of previous idle states][0055,0057]; and
 communicating the estimated idle time and the actual idle time to a user space process [0026: Using the predictions made by prediction unit 21, power management unit 20 may determine whether to place a processor core 11 into a low power state responsive to determining that it is idle. ][0029: prediction unit 21 may also maintain a history of prediction accuracy.][0050: if a processor core 11 is placed in a sleep state (i.e. power and clock both removed therefrom) during an instance of the idle state, power management unit 20 may cause that core to exit the sleep state at a predetermined time based on the predicted idle state duration…If the prediction of idle state duration is reasonably accurate][comparing the estimated idle time and the actual idle time to determine the accuracy of the idle duration prediction]. 
Eckert only discloses calculating, an estimated idle time but does not specifically disclose (*) calculating, by a process scheduler operating in a kernel space of a computing system, an estimated idle time. 
Li discloses (*) calculating, by a process scheduler operating in a kernel space of the computing system, an estimated idle time [0023: an operating system kernel may be configured to store timestamp information each time the processor transitions between busy and idle cycles. This timestamp information may be used to calculate previous busy and/or idle durations, and the duration values may be used to generate predictive models of current and future workloads based upon statistical calculations using these durations].Additionally, Li discloses calculating the estimated idle time based on the running-average value may also be calculated as a weighted average of durations, such as by assigning higher weights to more recent busy and/or idle durations than to the less recent busy and/or idle durations which are used in the average value calculation [0025]. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Eckert and Li together because they both directed to determine idle durations. Li’s disclosing of calculating, by a process scheduler operating in a kernel space of the computing system, the idle time would allow Eckert to utilize the kernel process running in a kernel space to perform the calculating function of the estimate idle duration. 

Regarding claim 3, Eckert discloses the method of claim 3, wherein calculating the second estimated idle time comprises combining, by a linear operation, the idle time estimation adjustment with an idle time value produced by the process scheduler [Eckert, 0054, linear]. 
Regarding claim 4, Eckert discloses the method of claim 1, wherein the estimated idle time reflects an average idle time measured over a defined period of time [0055, 0061: average idle time]. 
Regarding claim 5, Eckert discloses the method of claim 1, wherein the idle state is an ACPI idle state [0022, 0024-0025]. 
Regarding claim 6, Eckert discloses the method of claim 1, wherein communicating the estimated idle time and the actual idle time to the user space process is performed in response to receiving a system call requesting the estimated idle time and the actual idle time [0026: Using the predictions made by prediction unit 21, power management unit 20 may determine whether to place a processor core 11 into a low power state responsive to determining that it is idle. ][0029: prediction unit 21 may also maintain a history of prediction accuracy.][0050: if a processor core 11 is placed in a sleep state (i.e. power and clock both removed therefrom) during an instance of the idle state, power management unit 20 may cause that core to exit the 
Regarding claim 7, Eckert discloses the method of claim 1, wherein communicating the estimated idle time and the actual idle time to the user space process comprises writing the estimated idle time and the actual idle time to a performance counter, wherein a performance counter monitor is to collect the estimated idle time and the actual idle time from the performance counter and store the estimated idle time and the actual idle time in memory accessible by the user space process [Li, 0032, 0039, 0040: busy and idle lengths/durations may be calculated based on timestamps stored or available in the operating system kernel that are noted each time the processor switches from busy to idle and vice versa.]. 
Regarding claim 8, Eckert discloses a system [Fig. 1] comprising: 
a memory [memory 6]; and 
a processing device [processor 11] operatively coupled to the memory, the processing device to: calculate, by a process scheduler operating in a computing system, a first estimated idle time for a processing core based on a first time degrading average of a plurality of previous actual idle times recorded [0055: a prediction unit could compute an average idle state duration based on the data shown in (A) and use that average as a basis to predict the duration of the next idle state. ][0057: Predicting the duration of the next idle state in this manner may thus give extra weight to more recent history and thus provide quicker adaptation to changing operating conditions. ][claim 4]; 
[0025, 0029: history of previous idle states][0055,0057]; 
calculate, by the process scheduler, a second estimated idle time for a processing core [0029: prediction unit 21 may also maintain a history of prediction accuracy.][there is more than one estimated idle time in the history]; 
responsive to detecting a second transition of the processing core from a second idle state to an active state, record, a second actual idle time of the processing core [0025, 0029: history of previous idle states][0055,0057]; and 
communicate the first and second estimated idle times and the first and second actual idle times to a user space process [0026: Using the predictions made by prediction unit 21, power management unit 20 may determine whether to place a processor core 11 into a low power state responsive to determining that it is idle. ][0029: prediction unit 21 may also maintain a history of prediction accuracy.][0050: if a processor core 11 is placed in a sleep state (i.e. power and clock both removed therefrom) during an instance of the idle state, power management unit 20 may cause that core to exit the sleep state at a predetermined time based on the predicted idle state duration…If the prediction of idle state duration is reasonably accurate][comparing the estimated idle time and the actual idle time to determine the accuracy of the idle duration prediction]. 
Eckert only discloses calculating, an estimated idle time but does not specifically disclose (*) calculating, by a process scheduler operating in a kernel space of a computing system, the estimated idle time. 
Li discloses (*) calculating, by a process scheduler operating in a kernel space of a computing system, an idle time [0031: an operating system kernel is aware of processor busy and idle conditions, and may be configured to track and/or log each time a processor switches from a busy period to an idle period, and vice versa. For example, an operating system kernel may be configured to store timestamp information each time the processor transitions between busy and idle cycles.].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Eckert and Li together because they both directed to determine idle durations to control the power state of the processor. Li’s disclosing of calculating, by a process scheduler operating in a kernel space of a computing system, the idle time would allow Eckert to utilize the kernel process running in a kernel space to perform the calculating function of the estimate idle duration. 
Regarding claim 9, Eckert discloses the system of claim 8, further comprising: receive, from the user space process, an idle time estimation adjustment; and calculate, in view of the idle time estimation adjustment, a third estimated idle time for the processing core [0029: prediction unit 21 may also maintain a history of prediction accuracy. This may be used to generate confidence metrics regarding future predictions, and may also provide feedback to adjust future predictions accordingly.]. 
Regarding claim 12, Eckert discloses the system of claim 8, further comprising: calculate a first difference between the first estimated idle time and the first actual idle time; calculate a second difference between the second estimated idle time and the 
Regarding claim 13, Eckert discloses the system of claim 8, wherein making the first and second estimated idle times and the first and second actual idle times available to the user space process is in response to receiving a system call requesting access to the estimated idle times and the actual idle times [0026: Using the predictions made by prediction unit 21, power management unit 20 may determine whether to place a processor core 11 into a low power state responsive to determining that it is idle. ][0029: prediction unit 21 may also maintain a history of prediction accuracy.][0050: if a processor core 11 is placed in a sleep state (i.e. power and clock both removed therefrom) during an instance of the idle state, power management unit 20 may cause that core to exit the sleep state at a predetermined time based on the predicted idle state duration…If the prediction of idle state duration is reasonably accurate][comparing the estimated idle time and the actual idle time to determine the accuracy of the idle duration prediction].
Regarding claim 14, Eckert discloses the system of claim 8, wherein the idle state is an ACPI idle state [0022, 0024-0025].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al (US Publication 2015/0185801), in view of Li et al (US Publication 2013/0097415 A1) and in further view of Arora et al (US Publication 2014/0149772 A1) herein after refer to as “Arora_772”. 
The teachings of Arora and Li as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims. 
Applicant has amended independent claims 15 to incorporate the limitation “receive, from the user space process, an idle time adjustment”.
Regarding the amended limitation above, neither Arora nor Li explicitly teach receiving, from the user space process, an idle time adjustment.
In the same field, Arora_772 discloses receiving, from the user space process, an idle time adjustment [0055: one or both of co-processor 202 and microcontroller 200 processes (or "filters") the durations of one or more previous idle periods to adjust the durations before the computation of the prediction coefficients and/or the predicted duration of the next idle period… For example, during the computation of the prediction coefficients and/or the linear prediction, relatively large or small idle period durations can be removed/ignored, set to specified values (i.e., set to a minimum or maximum value, etc.), adjusted by a given percentage (e.g., cut in half), adjusted in accordance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arora and Li for the reasons disclosed in the previous office action. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arora_772 with the disclosure of Arora and Li because they all directed to estimate the idle time for the processor based on the previous idle times. Arora_772’s disclosing of receiving, from the user space process, an idle time adjustment would allow Arora in view of Li to dynamically adjust the idle time for the processor based on the previous idle times. 
Regarding claim 16, Arora and Li disclose the non-transitory machine-readable storage medium of claim 15, further comprising executable instructions causing the processing device to: receive, from the user space process, an idle time estimation adjustment; and calculate, in view of the idle time estimation adjustment, a third estimated idle time for the processing core [Arora, 0031: The idle state duration predictor 215 may predict durations of the idle states using one or more prediction techniques. Some embodiments of the idle state duration predictor 215 may use a last value predictor to predict durations of the idle states. For example, the idle state duration predictor 215 accesses a value of a duration of an idle state associated with a component in a processing device when a table that stores the previous durations is updated, e.g., in response to the reactivation of the idle component so that the total 
Regarding claim 19, Arora and Li disclose the non-transitory machine-readable storage medium of claim 15, wherein making the estimated idle time, the actual idle time, the first average and the second average available to the user space process is in response to receiving a system call requesting access to the estimated idle time, the actual idle time, the first average and the second average [Arora, 0032,0034,0035: Measures of the prediction error may include differences between the durations of the idle states in the idle state history and the average value of the durations of the idle states in the idle state history. The measure of the prediction error may be used as a confidence measure for the predicted duration of the idle state.], [Li, 0031: an operating system kernel is aware of processor busy and idle conditions, and may be configured to track and/or log each time a processor switches from a busy period to an idle period, and vice versa. For example, an operating system kernel may be configured to store timestamp information each time the processor transitions between busy and idle cycles.]. 
Regarding claim 20, Arora and Li disclose the non-transitory machine-readable storage medium of claim 15, wherein the idle state is an ACPI idle state [Arora, 0004, 0026, 0030, 0031, 0032, 0035: idle states].

Allowable Subject Matter
Claims 10-11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 11/30/2021 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187